Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4,11 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGowan (GB2003112).  
McGowan discloses 
a first platform 10; 
a second platform 10 disposed above the first platform; 
a scaffolding 2, connecting the first and second platforms including an upper support beam 3, a middle support beam 3, and a lower support beam 3, as best seen in Figure 1; and 
a cable 20m attached to the upper support beam; 
wherein the lower support beam supports the first platform, the middle support beam supports the second platform, and the upper support beam is disposed above the second platform, as best seen in Figure 1.  
Regarding claim 2 McGowan discloses a second scaffolding and a connector connecting the scaffolding to the second scaffolding. 
    PNG
    media_image1.png
    1103
    825
    media_image1.png
    Greyscale
 

Regarding claim 4 McGowan discloses a wheel 7, wherein the wheel is arranged to engage a bridge tower shaft 8.
Regarding claim 11 McGowan discloses a first bridge tower apparatus having an upper platform 3, and a lower platform 3; a second bridge tower apparatus having a second upper platform 3, and a second lower platform,; and a connector extending between the first bridge tower apparatus and the second bridge tower apparatus, as best seen in Figure 4.

    PNG
    media_image2.png
    1103
    825
    media_image2.png
    Greyscale
 
Regarding claim 16 McGowan discloses a bridge tower apparatus including a first platform 10, and a second platform 10, disposed above the first platform; and a crane 18, including a cable 20 attached to the bridge tower apparatus, as best seen in Figure 2.  
Regarding claim 17 McGowan discloses wherein the bridge tower apparatus includes a scaffolding 2, supporting the first platform and the second platform, as best seen in Figure 1.  
.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McGowan (GB2003112) in view of Mortensen et al. (20200332548).  McGowan as advanced above fails to disclose a spring urging the wheel from the scaffold to a shaft.  Mortensen et al. teaches the utility of an apparatus having a wheel 207 and a spring 204 urging the wheel from the scaffolding to a bridge tower shaft.  The use of a spring urging a wheel is used in the art to ensure that the wheel returns back into its neutral/intended position after being displaced.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the wheel of McGowan with a spring as taught by Mortensen et al. so as to ensure that the wheel returns back into its neutral/intended position after being displaced.   



    PNG
    media_image3.png
    92
    417
    media_image3.png
    Greyscale
  
Regarding claim 7 Mortensen et al. discloses a housing 315, wherein the housing supports the wheel and the rod is fixed to the housing. 
Regarding claim 20 Mortensen et al. discloses wherein the bridge tower apparatus further includes a wheel 207, and a spring urging the wheel from the scaffolding to a bridge tower shaft, as recited in paragraph [0061].

Claims 8-10, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over McGowan (GB2003112) in view of Panseri et al. (9470006).  McGowan as advanced above fails to disclose a debris shield.  Panseri et al. teaches the utility of a debris shield 37, disposed around the scaffolding, as best seen in Figure 3.  The use of a debris shield is used in the art to protect against the fall of material from the platform.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus of McGowan with a debris shield as taught by Panseri et al. so as to protect against the fall of material from the platform.  


    PNG
    media_image4.png
    762
    1020
    media_image4.png
    Greyscale


Regarding claim 15 Panseri et al. discloses an exterior beam connecting the lower support beam to the middle support beam, as best seen in Figure 2.  
Regarding claim 19 Panseri et al. discloses an an exterior beam connecting the lower support beam to the middle support beam, as best seen in Figure 2.   

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over McGowan (GB2003112) in view of Grumberg et al. (9976264).  McGowan as advanced above fails to disclose a second bridge tower.  Grumberg et al. teaches the utility of wherein the first bridge tower apparatus 130, 132 includes a scaffolding arranged to extend around a first tower shaft and the second bridge tower apparatus 130, 134 includes a second scaffolding arranged to extend around a second tower shaft, as best seen in the marked-up below. 
    PNG
    media_image5.png
    441
    862
    media_image5.png
    Greyscale
  The use of a second tower apparatus is used to allow for work to be performed simultaneously at various location along the structure.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the apparaus of McGowan with a second bridge tower apparatus as taught by Grumberg et al. so as to allow for work to be performed simultaneously at various location along the structure.
Regarding claim 14 McGowan discloses wherein the scaffolding includes a lower support beam 3, supporting the lower platform 10, and a middle support beam 3, supporting the upper platform 10.  


  
s 13 are rejected under 35 U.S.C. 103 as being unpatentable over McGowan (GB2003112) in view of Stokes (20110116864).  McGowan as advanced above fails to disclose the tower shaft tapering from a bottom to a top.  Stokes teaches the utility of wherein the first tower shaft tapers from a bottom to a top, and the first bridge tower apparatus includes a wheel movably engaged with the first tower shaft to move along the first tower shaft, as recited in paragraphs [0010] and [0046].  The use of a tapered tower is used in the art due to their durability and lighter weight while providing adequate strength.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the tower of McGowan with a tapered tower as taught by Stokes due to their durability and lighter weight while providing adequate strength.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDACE L BRADFORD whose telephone number is (571)272-8967.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CANDACE L BRADFORD/Examiner, Art Unit 3634                                                                                                                                                                                                        

/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634